Title: Form of Commission to Deputy Attorney Generals, [June 1779?]
From: Patrick, Henry
To: 



[June 1779?]

the commonwealth of virginia
To  Esquire, greeting:
Know you, that from the special Trust and Confidence which is reposed in your Patriotism, Abilities and good Conduct, you are, by these Presents, constituted and appointed Deputy Attorney for the County ofYou are therefore to advise and prosecute on Behalf of the said Commonwealth within the said County, and to execute the said Office in all other Matters and Things thereunto relating; and also you are empowered to hold and enjoy all Profits and Emoluments which unto the same may of Right belong. Witness Patrick Henry, Esq; Governour or Chief Magistrate of the Commonwealth aforesaid, this Day of in the Year of the Commonwealth, Annoque Domini 177
